DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 05/10/2022.  Claims 8, 12, and 16 have been canceled. Claims 1 and 9 have been amended. Therefore, claims 1-7, 9-11, 13-15 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Previous Claim Rejections - 35 USC § 112(b)
2.	The Examiner respectfully withdraws the rejections under 35 USC 112(b).

Claim Rejections - 35 USC § 112(a)



3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1 and 9: Applicant’s disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.”1  
In cases involving computer-implemented functional claims, examiners are instructed to “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail….”2  The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”3  Applicant amended the claims to now recite:
Collecting a plurality of POBS commitment messaging and determining a return value based on data in the DBMS and empirical data derived from the network-based system itself to improve the determining of the return value; 

Selling the plurality of POBS commitment messaging on a secondary market and returning information about the sale to the system for use in determining the return value, and using that data to determine return values;

The applicant’s published specification in (¶ 0099, 0131, 0151) does not teach or suggest an equation, algorithm, or other technical features to perform above limitations. 
[0099]  For Mary Kay Realtor, the more clients who pre-agree to use her services the more business she can expect in the future. Statistics show that the average home may be lived in for seven years before it transfers title. If Mary Kay Realtor is in possession of 100 pre-listing contracts, she can expect all one hundred (on average) to transfer ownership within that seven year period. Therefore, Mary Kay Realtor, may for the first time in her real estate career, make an estimated projection based upon solid data regarding her future income potential, Ex: 100/7=14.28 homes sold per year. If Mary Kay Realtor then adds a factor for defaults, she can come up with an expected rate of return on her pre-committed listings.
[0131] In one embodiment, the program creates a secondary market where executed Pre-listing contracts can be purchased in bulk by an entity such as a hedge fund, insurance company or other buyer of secondary market paper. The value of each contract from may be the amount of commissions that may be generated from the sale of participant homes over a given period of time, i.e. the return calculation may be a conglomeration of publicly available data and empirical data derived from the program itself. The data may include, but not be limited to, all or most of the data presented by the Case Shiller Real Estate Futures Indices. This includes projections based upon past performance of real estate in a given market, including but not limited to the average time a home may be owned before it hypothecates to another individual. The data may include the average price of the homes and the projected appreciation or depreciation as the case may be. By tying in specific data criteria, much of which may be a fair market value on the contract(s) can be established. The market may fund education and organizations. As the data solidifies, the value of the contract to the secondary market may commoditize, and pricing may stabilize. The more established the data, the more stable the projections of the return. A stable contract may be worth far more than an unknown entity.

[0151] In one embodiment, a contract forms between the Property Owner/buyer and his chosen real estate professional/agency. The contract may designate what Realtor/Broker may represent the sale of the subject property, at a known or unknown future date. The more clients who pledge to use a realtor's services, the more business the realtor can expect in the future. Some Statistics show that the average home may be lived in for X # years before it transfers title. If the Realtor is in possession of one hundred pre-listing contracts, the realtor may expect one hundred (on average) to transfer ownership within that X year time frame. Therefore, Realtor may estimate projection of future income potential based upon solid data (ex: 100/X=Y homes sold per year). If Realtor adds a factor for defaults, realtor can come up with an expected rate of return on her pre-committed listings


The published specification particularly fails to disclose an equation or algorithm to calculate a return value and using that data to determine return values.  The published specification and claim limitations instead describe a result but not how to achieve that result.  Although one of ordinary skill in the art could write a program that executes the recited functions, the written description requirement mandates the specification adequately describes the applicant’s approach to “determining a return value and using that data to determine return values”  Courts have previously held the description of a single embodiment may not satisfy the written description requirement for broad and/or generic claims.4  Since the specification fails to clearly outline an equation or algorithm to calculate a return value and using that data to determine return values, the claims must therefore be rejected as failing to comply with the written description requirement.
With respect to claims 2-7,10-11, and 13-15: Given the claims depend from claims 1 and 9, they are also rejected under §112(a) for the same rationale.  
 

Claim Rejections - 35 USC § 101











5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









6.	Claims 1-7, 9-11, 13-15  are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
7.	With respect to claims 1 and 9: The claims recite a process and machine (e.g., “a computerized method for illiquid equity transformation, comprising…” and “a network-based system for illiquid equity transformation, comprising…”), which are statutory categories of invention.  The claims recite an abstract idea under step 2A prong one:
Determining a payment amount due to the property owner upon a sale based upon data provided in the POBS commitment messaging… 
Wherein the determining step further includes calculating a payment amount to be paid to the third-party beneficiary; 

Determining a return value based on data … and empirical data derived from … to improve the determining of the return value;

Selling the plurality of POBS commitment messaging on a secondary market….and using that data to determine return values;

The above limitations describe a process for illiquid equity transformation which encompasses commercial or legal interactions (i.e., marketing or sales activities or behaviors, and business relations).  Such concepts fall within the “certain methods of organizing human activity” group of abstract ideas.5  Examiner also submits the “determining a payment amount due…”, “calculating a payment amount to be paid to the third-party beneficiary”, and “determining a return value…” limitations recite mathematical calculations.6  This interpretation is consistent with the applicant’s published specification at paragraphs 0110 and 0131.  The “mathematical concepts” group of abstract ideas include mathematical calculations.7  Finally, examiner submits the “determining…” limitations can also be interpreted as reciting concepts that are capable of being performed by hand using pen and paper and thus fall within the “mental processes” group of abstract ideas.8  Thus, the claims recite an abstract idea.    
The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.   Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking use of an abstract idea to a particular technological environment.9  The following limitations recite data gathering and data output: 
(Claim 1)
Receiving, from a client device via digital communication, at a network-based system, a generated property owner broker sales (POBS) commitment messaging, the POBS commitment messaging including owner data, broker data, property data, a third party beneficiary identification, and contract data detailing a future listing agreement between the a property owner and a broker to be encumbered upon a real estate property of the owner;

Accessing, at the network-based system, a database management system (DBMS) that maintains user data, broker data, property data, and contract data, based on the POBS commitment messaging;

[The] controller configured to issue a plurality of processing instructions to calculate the payment amount; 

Collecting a plurality of POBS commitment messaging and…;

Returning information about the sale to the system for use in determining the return value;

Transmitting, from the network-based system, payment instructions for the payment amount, and payment instructions including the third-party beneficiary payment amount

(Claim 9)
[Generates] a property owner broker sales (POBS) commitment messaging, the POBS commitment messaging including owner data, broker data, property data, and contract data detailing a future listing agreement between the a property owner and a broker to be encumbered upon a real estate property of the owner;

[Maintains] user data, broker data, property data, and contract data, based on the POBS messaging;

Collecting a plurality of POBS commitment messaging and…;

[Returning] information about the sale to the system for use in determining the return value; and to

Transmit, from the network-based system, payment instructions for the payment amount, and payment instructions including the third-party beneficiary payment amount

Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.10
	The following embodiment limitations also fail to integrate the abstract idea into a practical application:
Claim 1: A computerized method for illiquid equity transformation, comprising … a client device via digital communication, at a network-based system … a database management system (DBMS) … a controller of the network-based system, the controller in digital communication the DBMS, the controller configured to….

Claim 9: A network-based system for illiquid equity transformation, comprising … a client device in digital communication with at the network-based system … a server assembly of the network-based system in in digital communication with the client device via a network; a database management system (DBMS) of the network-based system … and a controller assembly of the network-based system, the controller in digital communication the DBMS, the controller programmed….

Applicant’s published specification teaches:
Paragraph 0024: A computer systemization 402 may comprise a clock 430, central processing unit ("CPU(s)" and/or "processor(s)" (these terms are used interchangeable throughout the disclosure unless noted to the contrary)) 403, a memory (e.g., a read only memory (ROM) 406, a random access memory (RAM) 404, etc.), and/or an interface bus 407.

Paragraph 0038:The memory may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component(s) 415 (operating system); information server component(s) 416 (information server); user interface component(s) 417 (user interface); Web browser component(s) 418 (Web browser); database(s) 419; mail server component(s) 421; mail client component(s) 422; cryptographic server component(s) 420 (cryptographic server); the TIE component(s) 435; and/or the like (i.e., collectively a component collection). These components may be stored and accessed from the storage devices and/or from storage devices accessible through an interface bus.

Paragraph 0040: An information server component 416 is a stored program component that is executed by a CPU.  The information server may be a conventional Internet information server.

Paragraph 0044: A user interface component 417 is a stored program component that is executed by a CPU.  The user interface may be a conventional graphic user interface as provided by, with, and/or atop operating systems and/or operating environments such as already discussed.

Paragraph 0045: A Web browser component 418 is a stored program component that is executed by a CPU.  The Web browser may be a conventional hypertext viewing application such as…. 

Paragraph 0048: A mail server component 421 is a stored program component that is executed by a CPU 403.  The mail server may be a conventional Internet mail server such as….

Paragraph 0051: A mail client component 422 is a stored program component that is executed by a CPU 403.  The mail client may be a conventional mail viewing application such as….

Paragraph 0052: A cryptographic server component 420 may include a stored program component that is executed by a CPU 403 … the cryptographic component, alternatively, may run on a conventional CPU.

Paragraph 0053: The TIE database component 419 may be embodied in a database and its stored data.  The database may include a stored program component, which may be executed by the CPU; the stored program component portion configuring the CPU to process the stored data.  The database may be a conventional, fault tolerant, relational, scalable, secure database such as….

Neither the claims nor the specification discloses a particular machine.11  Instead, the specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.12  These limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.13  Examiner thus concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  The claims are directed to an abstract idea.  
	The claims do not recite additional elements that provide significantly more than the abstract idea under step 2B.  Federal courts previously identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.14  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”15  The limitations characterized as data gathering and data output in step 2A prong two also describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Thus, the limitations do not provide significantly more than the abstract idea.  Furthermore, examiner reiterates the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible. 
8.	With respect to claims 2-7, 10-11, and 13-15: The dependent claims are rejected under 35 U.S.C. §101 because the limitations further describe the abstract idea and/or do not recite additional elements that integrate the abstract idea into a practical application or add significantly more than the abstract idea under the Office’s current guidance.
	(a)	Claims 2 and 10: The “wherein the owner data of the POBS commitment messaging includes a property owner identifier” limitation describes the abstract idea identified in the independent claims.  The claims recite an abstract idea.  Furthermore, the claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  The limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims do not provide significantly more than the abstract idea under step 2B since the limitation describes the computer function of “receiving or transmitting data over a network.”  Such functions do not provide significantly more than the abstract idea when claimed in a merely generic manner.  Thus, the claims are not patent-eligible.
	(b)	Claims 3 and 11: The “wherein the broker data of the POBS commitment messaging includes a specified broker identifier” limitation describes the abstract idea identified in the independent claims.  The claims recite an abstract idea.  Furthermore, the claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  The limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims do not provide significantly more than the abstract idea under step 2B since the limitation describes the computer function of “receiving or transmitting data over a network.”  Such functions do not provide significantly more than the abstract idea when claimed in a merely generic manner.  Thus, the claims are not patent-eligible.
	(c)	Claim 4: The “wherein the POBS commitment messaging includes a specified third-party beneficiary identifier” limitation describes the abstract idea identified in the independent claims.  The claims recite an abstract idea.  Furthermore, the claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  The limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims do not provide significantly more than the abstract idea under step 2B since the limitation describes the computer function of “receiving or transmitting data over a network.”  Such functions do not provide significantly more than the abstract idea when claimed in a merely generic manner.  Thus, the claims are not patent-eligible.
	(d)	Claims 5 and 13: The “wherein the property data of the POBS commitment messaging includes a property identifier” limitation describes the abstract idea identified in the independent claims.  The claims recite an abstract idea. 
Furthermore, the claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  The limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims do not provide significantly more than the abstract idea under step 2B since the limitation describes the computer function of “receiving or transmitting data over a network.”  Such functions do not provide significantly more than the abstract idea when claimed in a merely generic manner.  Thus, the claims are not patent-eligible.
	(e)	Claims 6 and 14: The “wherein the contract data of the POBS messaging includes a broker property sales commitment data, detailing an actual sales price and an actual commission amount for the real estate property” limitation describes the abstract idea identified in the independent claims.  The claims recite an abstract idea.  Furthermore, the claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  The limitation can also be interpreted as describing data obtained using previously recited data gathering steps.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims do not provide significantly more than the abstract idea under step 2B since the limitation describes the computer function of “receiving or transmitting data over a network.”  Such functions do not provide significantly more than the abstract idea when claimed in a merely generic manner.  Thus, the claims are not patent-eligible.
	(f)	Claims 7 and 15: The “wherein the determining step further includes calculating…” limitations describe the abstract idea identified in claims 1 and 9. Thus, the claims recite an abstract idea and are not patent-eligible.  

Claim Rejections - 35 USC § 103















9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

















10.	Claims 1-5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (Pub. No. 2004/0220823) in view of Ashenmil (US 6615187) and in further view of Packes (Pub. No. 2015/0242747).

With respect to claim 1: Brush discloses
a computerized method for illiquid equity transformation (See at least Paragraph 0026: “The present invention provides a system and method for creating and procuring real estate agreements that offer a present or future financial incentive in exchange for an obligation to use a select real estate provider in a potential future transaction (hereinafter referred to as ‘future real estate agreements’).”), comprising:
	receiving from a client device via digital communication, at a network-based system, a generated property owner broker sales (POBS) commitment messaging, the POBS commitment messaging including owner data, broker data, property data, a third party beneficiary identification (See at least Paragraphs 0168-0172: “This process involves adding Broker records within the Future Realty System application.  As new brokers affiliate with and/or join the Future Realty System, the Listing Analysts 710 will add records into the Future Realty System application corresponding to the new brokers….  This process involves the updating Broker information with the Future Realty System application.  From time to time, a Broker’s contact information may need to be updated.  In the present embodiment, the Listing Analysts 710 and/or Brokers 730 may perform these updates.”  See also Paragraph 0180-0184: “This process involves the adding Owner records within the Future Realty System application.  As new owners affiliate with and/or join the Future Realty System (e.g., enter into an FLA/FBBA with a broker), the Listing Analysts 710 will add records into the Future Realty System application corresponding to the new owners….  This process involves the updating Owner information with the Future Realty System application.  From time to time, owner contact information will need to be updated.  In the present embodiment, the Listing Analysts 710 may perform these updates.” As shown in Fig. 2, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data which represents a third party beneficiary identification.) and
	[receiving] contract data detailing a future listing agreement between that a property owner and a broker to be encumbered upon a real estate property of the owner (See at least Paragraph 0040: “Step 104 involves creating and storing a record of the future real estate agreement.  Preferably, an interested party to the transaction … creates the record in electronic form by use of a computer system, and enters it into a relational database….”  See also Paragraph 0041: “FIG. 2 is a schematic diagram showing the broad functionality of one embodiment of a Future Realty System 200 and Database 210, which may be used to perform step 104 and other steps of the present invention.  As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data. The record 220 may also include a “transaction type” descriptor, which describes the type of transactions that will trigger an obligation under the agreement, such as the sale of the associated property….  The record 220 may further describe the nature of the obligation(s) created by the future agreement (i.e., what the client has agreed to, such as the use of a select agent or broker for a future listing or purchase….”  See also Paragraphs 0149-0151.);
	accessing, at the network-based system, a database management system (DBMS) that maintains user data, broker data, property data, and contract data, based on the POBS commitment messaging (See at least Paragraph 0042: “Step 106 involves monitoring events and transactions to determine when an obligation under one of the future agreements is about to rise or has already risen.  In the preferred embodiment, an operator uses the Future Realty System 200 to monitor and/or query one or more realty data sources 220, which provide information (“source information”) regarding proposed, pending, and completed real estate transactions (“monitored transactions”)….  As new properties appear for sale on the MLS, Internet sites and/or databases, the addresses of the properties are checked with the Future Realty Database 210 to determine whether a future real estate agreement is associated with that property (e.g., if the current owner has agreed to list the property with a select agent or broker, or use a particular real estate provider for the sale, purchase, or other transaction).  Additionally, the monitoring may include checking the names of individual sellers, purchasers and mortgagors of properties for the monitored transactions to the records of the Future Realty Database 210 to determine whether a future real estate agreement is associated with the individuals (e.g., to determine if an individual has agreed to use a particular real estate provider for a sale, purchase, mortgage, or other transaction).”  See also Paragraph 0044.).
	calculating a payment amount to be paid to the third-party beneficiary (See at least Brush Paragraph 0190: “A fundraising entity 1240 can induce homeowners 1250 to enter the FLAs and/or FBBAs by indicating that by entering the agreement a present and/or future financial donation will be made in their name to the entity.  The entity 1240 may further provide the homeowners 1250 with receipts and/or necessary proofs of donation for tax reporting purposes.  The homeowners 1250 may then provide copies of such proofs to the Internal Revenue Service (IRS) to seek a tax deduction for the value of their charitable/nonprofit contribution.”  See also Paragraph 0193: “In step (7), the system operator 1220 will typically retain a portion of this referral fee or commission and forward the remainder of the proceeds to the charity, nonprofit organization, or fundraising entity 1240, as a donation on behalf of the homeowner 1250, pursuant to the underlying agreement.  Alternatively, in step (7), the system operator 1220 may transfer the proceeds to the homeowner 1250 who, in turn, forwards them to the charity 1240 in the form of a donation.”)
	transmitting, from the network-based system, payment instructions for the payment amount, and payment instructions including the third-party beneficiary payment amount (See at least Paragraph 0028: “In the preferred embodiment, the method 100 includes the following steps: (i) step 102 – providing an incentive to a client for entering into a future real estate agreement….  The method may also include (iv) step 108 – notifying relevant parties of obligation(s) arising under a future real estate agreement; and under (v) step 110 – facilitating payment resulting from fulfilled obligations under a future real estate agreement….”  See also Paragraph 0029: “The incentive is preferably a financial incentive….”  See also Paragraph 0192: “In step (5), the system operator 1220 assigns the future real estate agreements, such as future listing agreements (FLAs) and/or buyer/broker agreements (FBBAs) to real estate brokers 1260 with which the operator has a relationship.  For instance, operator 1220 (e.g., middleman) may create a network of real estate brokers that agree to pay a referral fee in exchange for a future listing of a home to be sold at some indeterminate time in the future, or for a future buyer/broker agreement.  In some embodiments, the referral fee or “commission” may not have to be paid until the future listing results in a future sale.  Additionally or alternatively, a fee may be provided “up-front” by the real estate broker.  In step (6), the broker 1260 pays the present and/or future referral fee or commission to the system operator 1220.”  See also Paragraph 0193: “In step (7), the system operator 1220 will typically retain a portion of this referral fee or commission and forward the remainder of the proceeds to the charity, nonprofit organization, or fundraising entity 1240, as a donation on behalf of the homeowner 1250, pursuant to the underlying agreement.  Alternatively, in step (7), the system operator 1220 may transfer the proceeds to the homeowner 1250 who, in turn, forwards them to the charity 1240 in the form of a donation.”).
	Brush does not teach the remaining limitations.  However, Ashenmil discloses determining a payment amount due to the property owner based upon data provided in the POBS commitment messaging, via a controller of the network-based system, the controller in digital communication with the DBMS, the controller configured to issue a plurality of processing instructions to calculate the payment amount (See at least Column 6, Lines 14 and 23-24: “The REBO may be purchased as an assignable right….  The REBO transaction may also occur, at least partially, via the Internet.”  See also Column 7, Lines 51-61: “The value of the consideration paid to the property owner, no matter what form that consideration takes, is an amount that would be determined by the investor.  The price to pay for a given REBO will depend on a wide variety of factors including, but not limited to, the value of the underlying property upon which the option is based, the estimated holding period for the property, the predicted sale price of the property when it is sold, the amount of brokerage commission to be earned, and the REBO owner's costs associated with supplying the actual brokerage services (either himself or through a third party).”  See also Column 8, Lines 63-67: “Once the future value of the REBO is calculated, the investor, taking into account his required investment rates of return, can calculate the value of the present-day compensation that should be paid to the property owner to secure the option.”  See also Column 9, Lines 1-23: “One factor that may also be considered in the calculation of future REBO value and the amount of present-day compensation to be paid is the level of risk associated with the option.  As stated above, there is an inherent risk associated with the REBO that the owner will never opt to sell the property.  There are also other risks commonly associated with investments, such as the risk of default by the obligor that may be considered.  Models of varying sophistication have been developed to predict risk in different contexts, such as with traded options, mortgage pools, and insurance, and the present invention is not limited to any one method or type of model for predicting risk.  As with valuing data, risk data is assembled by a number of sources and usually is made readily available through print and/or the internet.  Generally, the risk associated with a specific REBO will be based on a variety of factors, including but not limited to, the likelihood that the property owner will opt not to sell, the possibility that the owner will hold on to the property longer than the predicted holding period, the possibility that property values in the given area will not appreciate substantially or will depreciate, the possibility that inflation could rise substantially, and the possibility that the property could suffer catastrophic damage.”  See also Claim 24: “Wherein at least part of one of said steps utilizes a computer.”);
	collecting a plurality of POBS commitment messaging and determining a return value based on data in the DBMS and empirical data derived from the system itself to improve the determining of the return value (See at least Column 8, Lines 24-63: “As an example, an investor could calculate the predicted return on a REBO by taking the current market value of the underlying property, predicting the estimated holding period based on public data, estimating the future sale price based on property value appreciation trends, and accounting for inflationary costs over the holding period.  Mathematically simplified, this analysis equation would be: VREBO at t = (Vproperty at t x C) – (I x t) Where VREBO at t = Predicted gross value of the REBO at time t;
t=Holding period = estimated time until property is sold; Vproperty at t = Predicted value of the property at time t; C = Brokerage commission rate (e.g., 6 percent); I = rate of inflation.  And where the value of the property at time t (Vproperty at t) can be estimated from the following equation: Vproperty at t = A x t Where A= average or predicted rate of appreciation in property values in the given area (e.g., local, statewide, regional, or nationwide).  Of course, this is an elementary calculation that yields an expected gross value for the REBO for exemplary purposes.  More sophisticated models may be used to more accurately predict future earnings and to account for expenses such as those associated with rendering the brokerage services and transactional costs, which account for the difference between a gross and a net REBO value.  Moreover, the accuracy of any model will depend upon the precision of the data employed.  For example, national data may not be as accurate as local data in predicting the value of a particular REBO.  Other factors that might be considered in calculating the value of a REBO include the REBO owners costs associated with owning the REBO and ultimately performing the contracted-for brokerage services, home pricing patterns, seasonal variances in property sales, new home construction levels, and other factors.”  The “estimated time until property is sold,” “predicted value of the property at time t,” and the “average or predicted rate of appreciation in property values in the given area” are examples of empirical data.);
	selling the plurality of POBS commitment messaging on a secondary market and… (See at least Column 11, Lines 46-62: “REBOs may be traded in a variety of ways.  They may be traded individually or in pools; or they may be securitized as detailed above.  REBOs, individually or in pools, may be traded such that the REBO owner has to provide the actual brokerage service when the property owner or owners decide to sell.  Alternatively, the REBOs may be traded—much like commodities such as oil and pork bellies—whereby the REBO continually changes hands but the actual brokerage service is delivered by an entity that is separate from, but perhaps affiliated with, the actual REBO owner.  REBOs can also form the basis of a real estate futures and options market.  For example, derivative instruments and contracts whose values fluctuate based upon the value of individual REBOs or pools of REBOs can be created.  These instruments and contracts can then be traded on a commodity exchange, much like well-known commodities such as oil and pork bellies.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to calculate the amount to pay homeowners for real estate brokerage options, calculate the predicted return on real estate brokerage options, and trade real estate brokerage options as taught by Ashenmil in Brush’s invention.  As demonstrated by Ashenmil, it is within the capabilities of one of ordinary skill in the art to include such features in Brush’s invention with the predictable result of “providing an incentive to a client (e.g., a present or prospective homeowner, or a buyer in a real estate transaction) to enter into an agreement with a real estate service provider (“provider”) that includes a future obligation (“future real estate agreement”)” as needed in Brush at Paragraph 0028.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Packes discloses returning information about the sale to the system for use in determining the return value, and using that data to determine return values (See at least Paragraph 0033: “A training data set may be determined at step 109 of process 100.  In one embodiment, historical data regarding real estate properties (e.g., from the data sets data store 830 d described below) may be analyzed and a training data set for the selected unit type may be selected (e.g., via one or more structured query language (SQL) queries) based on that analysis.  For example, historical property records data (e.g., including data regarding property characteristics, neighborhood characteristics, geographic localization, transactions data, trends data, economic data, and/or the like) for the selected unit type with data for the selected set of attributes may be selected (e.g., automatically).  Historical data may contain the transactions recorded on a specific unit but also the description of the building and the unit.  By importing multiple transactions about the same unit, the REP may be operative to complete missing information to correct inaccurate information or to apply changes to the unit characteristics (e.g., a unit was transformed from 3 bedrooms to only 2 bedrooms).”  See also Paragraph 0071: “In another implementation, the value predicted (e.g., at step 537) may be the predicted price of the property in the future….  For example, the REP may predict the listing price to be used to sell the property for specified price in a specified period of time based on inputs such as transactions data, economic data, and/or the like.  Using the historical information of the property type and location, the REP may be operable to predict the listing price of that property over the next x months.”  See also Paragraph 0121: “For example, as described above with respect to process 100 and process 500, a predicting neural network may be generated as a recurrent neural network and may be used to provide a predicted output (e.g., a predicted future value for a real estate property).  In such a system, one of the recurrent inputs of the recurrent inputs may include the feedforward output.”).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of technical features to predict the future value or price of a property using transaction data as taught by Packes in lieu of the equation for calculating a property’s future value previously disclosed in Ashenmil.  Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).

With respect to claim 2: The combination of Brush, Ashenmil, and Packes references discloses the method as defined in claim 1, 
wherein the owner data of the POBS commitment messaging includes a property owner identifier (See at least Brush Paragraph 0041: “As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data.”  See also Paragraph 0131: “Person Entity (Person): This entity stores data about the property owners (e.g., name, address, city, state, zip code, email address, telephone numbers, fax number, person type).”  See also Figure 11: Depicting Person ID.  Examiner defines property owner identifier to include owner’s name under the broadest reasonable interpretation of the claim.)

With respect to claim 3: The combination of Brush, Ashenmil, and Packes references discloses the method as defined in claim 1, 
wherein the broker data of the POBS commitment messaging includes a specified broker identifier (See at least Brush Paragraph 0041: “As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data.”  See also Paragraph 0132: “Broker Entity (Broker): This entity stores data about the brokers and agents who are affiliated with the system (e.g., name, address, city, state, zip code, telephone number, email address).”  See also Figure 11: Depicting Broker ID.  Examiner defines specified broker identifier to include the broker’s name under the broadest reasonable interpretation of the claim.).

With respect to claim 4: The combination of Brush, Ashenmil, and Packes references discloses the method as defined in claim 1, 
wherein the POBS commitment messaging includes a specified third-party beneficiary identifier (See at least Brush Paragraph 0041: “As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data.”  See also Paragraph 0111: “The charity/nonprofit entity user type 735 may comprise charities, nonprofit entities (e.g., universities, colleges, other academic institutions, religious institutions and the like), and other fundraising entities (e.g., political parties, action committees, candidates and the like) who may be originating FLAs and/or FBBAs or receiving financial benefits from such agreements through the Future Realty System 200, as discussed in Section IV.  Charities/nonprofit entities 735 can interact with the Future Realty System 200 by inputting data in order to update their organizational and/or contact information. Charities/nonprofit entities 735 may also access their records via a self-service user interface and update address, phone and e-mail information.”  See also Paragraph 0138: “As will be appreciated by those skilled in the art, additional and/or different data elements and relationships may be provided based on the participants using the system and the transactions being monitored.  For example, a charity, nonprofit organization and/or fundraising entity may be included in some embodiments, and may be used to store data about the charities, nonprofit organizations and other fundraising entities who are affiliated with the system (e.g., name, address, city, state, zip code, telephone number, email address).”  Examiner defines third-party beneficiary identifier to include the beneficiary’s name under the broadest reasonable interpretation of the claim.)

With respect to claim 5: The combination of Brush, Ashenmil, and Packes references discloses the method as defined in claim 1, 
wherein the property data of the POBS commitment messaging includes a property identifier (See at least Brush Paragraph 0041: “As shown in FIG. 2, the records 220, which are entered into the database 210, may include information about the future real estate agreement such as: the address of the property at issue, the name, address, phone number and other identification information of the real estate provider(s) (e.g., real estate agent, broker, lender, title company, insurer) associated with the future agreement, the name of the client, relevant dates of the transaction/agreement, consideration information, information relating to a charity, nonprofit organization or other fundraising entity that may receive a financial benefit from the agreement (if any), and related data.”  Examiner defines property identifier to include the address of the property under the broadest reasonable interpretation of the claim.).   

With respect to claim 9: Claim 9 recites the same limitations as claim 1.  
The prior art applied to claim 1 also applies to claim 9.  Furthermore, Brush discloses the additional embodiment limitations of a network-based system for illiquid equity transformation, comprising … a server assembly of the network-based system in digital communication with the client device via a network (See at least Paragraph 0104: “FIG. 7 illustrates an overview of the Future Realty System 200 and Database 210 and various data sources and users that may interact with the Future Realty System 200.  As described below, the Future Realty System 200 and database 210 may be implemented by use of one or more software components operating on one or more conventional computing devices, resources and/or servers and one or more relational databases (e.g., multidimensional relational databases).”  See also Paragraph 0141: “FIG. 9 illustrates the Future Realty System application implemented over a conventional computer system or network, according to the present invention.  As shown, the presentation tier 810 may reside on several conventional computer systems, such as personal computers 910 and laptop computers 920, which may be communicatively coupled together by use of a local area network (e.g., Ethernet 930) and/or a wireless local area network.”).

With respect to claim 10: Claim 10 recites the same limitations as claim 2.  Thus, the prior art applied to claim 2 also apply to claim 10.

With respect to claim 11: Claim 11 recites the same limitations as claim 3.  Thus, the prior art applied to claim 3 also apply to claim 11.

With respect to claim 13: Claim 13 recites the same limitations as claim 5.  Thus, the prior art applied to claim 5 also apply to claim 13.


11.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brush in view of Ashenmil in view of Packes and in further view of Henry (Pub. No. 2013/0268429). 

With respect to claim 6: Although the combination of Brush, Ashenmil, and Packes references do not explicitly teach the remaining limitations.  
However, Henry discloses wherein the contract data of the POBS commitment messaging includes a broker property sales commitment data, detailing an actual sales price and an actual commission amount for the real estate property (See at least Paragraph 0043: “Upon response to the notice for sale by real estate buyer 21 and/or buyer agent 22 if contracted by real estate buyer 21, a stage S72 of flowchart 70 encompasses a negotiation and execution of an offer-to-purchase agreement (“OTPA”) 40 between buying group 20 and selling group 30….  Concurrently and/or sequentially, stage S72 of flowchart 70 encompasses a negotiation and execution of a real estate plan agreement ("REPA") 41 between real estate buyer 21 and real estate seller 31 as facilitated by real estate plan agent 23.  [Real estate] plan agreement 41 specifies all terms for the exercise of the buyer real estate plan by real estate buyer 21.  Of importance, OTPA 40 specifies a provisional purchase price or a negotiated purchase price of real estate 33 and REPA 51 includes a standard term specifying a real estate plan commission fee as a percentage of the negotiated purchase price and payable to the real estate plan agent at a closing of the real estate transaction.”  Examiner defines broker property sales commitment data to include an offer-to-purchase agreement (“OTPA”) and a real estate plan agreement ("REPA") under the broadest reasonable interpretation of the claim.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to draft agreement(s) that specify a negotiated purchase price and commission fee as a percentage of the negotiated purchase price as taught by Henry in the combination of references.  As demonstrated by Henry, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “facilitating payment to the relevant parties or participants … based on the terms of the future, real estate agreement, the parties involved, and the nature of the transaction” as needed in Brush at paragraph 0047.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

With respect to claim 14: Claim 14 recites the same limitations as claim 6.  Thus, the prior art applied to claim 6 also apply to claim 14.

12.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brush in view of Ashenmil in view of Packes in view of Higgins (Pub. No. 2006/0026032) and in view of Henry.

With respect to claim 7: the combination of Brush, Ashenmil, and Packes references do not  explicitly teach the remaining limitations.  
However, Higgins discloses wherein the determining step further includes a listing service payment amount (See at least Paragraph 0004: “The commission is typically divided between the seller's agent and the buyer's agent. The buyer's agent's portion of the commission is commonly referred to as the “co-op fee,” while the seller's agent's portion of the commission is commonly referred to as the “listing fee.”  A seller's agent's costs are typically more static, since they include necessary expenses such as entry into a Multiple Listing Service (“MLS”) and appraisal costs. In contrast, a buyer's agent's costs can vary greatly.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to determine a listing fee as described by Higgins in the combination of references.  As demonstrated by Higgins, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “facilitating payment to the relevant parties or participants … based on the terms of the future, real estate agreement, the parties involved, and the nature of the transaction” as needed in Brush at paragraph 0047.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Henry discloses transmitting step further includes payment instructions including the listing service payment amount (See at least Paragraph 0046: “The closing payments to buying group 20 and selling group 30 include payment of commission fees and compensation to the seller for the sale of real estate 33.  For real estate transaction 11 as shown in FIG. 3, from buyer purchase funds 52 and transaction closing funds 53, closing administrator 51 transacts a payment of buyer agent commission fee (“BAC”) 54 to buyer agent 22, a payment of seller agent commission fee (“SAC”) 55 to seller agent 32 and a payment of real estate agent commission fee (“REPAC”) 58 to real estate plan agent 23.  After the commission payments, closing administrator 51 transacts a payment of the remaining buyer purchase funds 52 and transaction closing funds 53 to real estate seller 31 as seller transaction compensation (“STC”) 56 for the sale of real estate 33.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to transmit the commission (e.g., listing fee previously calculated in Higgins) to the seller’s agent/broker as described by Henry in the combination of references.  As demonstrated by Henry, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “facilitating payment to the relevant parties or participants … based on the terms of the future, real estate agreement, the parties involved, and the nature of the transaction” as needed in Brush at Paragraph 0047.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

With respect to claim 15: Claim 15 recites the same limitations as claim 7.  Thus, the prior art applied to claim 7 also applies to claim 15.


Response to Arguments
Applicant’s arguments filed May 10, 2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 1121st – Written Description

Applicant argues “Claims 1-16 are rejected under 35 U.S.C. 112 as failing to comply with the written description requirement. The Examiner contends that the recited elements "collecting a plurality of POBS commitment messaging and determining a return value based on data in the DBMS and empirical data derived from the system itself to improve the determining of the return value; selling the plurality of POB S commitment messaging on a secondary market and returning information about the sale to the system for use in determining the return value" is not supported by the specification. The Examiner states that the specification does not teach or suggest an equation, algorithm, or other technical features to perform the above limitations. Applicant respectfully disagrees. Applicant notes that the above recited elements are described in detail in the specification at a number of places. Referring to the published specification, Applicant notes that paragraphs [0099, 0131, 0151] describes calculating return value”  The Examiner respectfully disagrees.
Applicant’s reply regarding support for the written description requirement is insufficient.  The Examiner maintains the claims merely recite a description of the desired result of “collecting a plurality of POBS commitment messaging and determining a return value based on data in the DBMS and empirical data derived from the network-based system itself to improve the determining of the return value; Selling the plurality of POBS commitment messaging on a secondary market and returning information about the sale to the system for use in determining the return value, and using that data to determine return values; " without describing how the limitations are functionally executed.  
Thus, the specification must sufficiently disclose an algorithm such as “a finite sequence of steps for solving a logical or mathematical problem or performing a task”.  Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed.  As evidenced in at least ¶ 0099, 0131, 0151 of applicant’s published specification none of the passages detail an algorithm in any understandable terms including a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure”.   The Examiner reiterates this concludes there is no disclosure of the acts performing the claimed functions.  The published specification must explicitly disclose the algorithm for performing the claimed function and simply reciting a number of places from the specification is not sufficient disclosure for an algorithm which by definition must contain a sequence of steps. For these reasons, the rejections under 1121st – written description are being maintained.

With Respect to Rejections Under 35 USC 101

Applicant argues “The Examiner contends that under prong one, the claims recite the judicial exception of "mental processes" namely concepts that could be performed in the human mind without the aid of a computer (including an observation, evaluation, judgment, opinion). Applicant respectfully disagrees. Independent claims 1 and 9 recite the elements of "collecting a plurality of POBS commitment messaging and determining a return value based on data in the DBMS and empirical data derived from the system itself to improve the determining of the return value; selling the plurality of POB S commitment messaging on a secondary market and returning information about the sale to the system for use in determining the return value". Such a heuristic process cannot be accomplished by a mental process without the aid of a computing system.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive. For example, MPEP 2106.04(a)(2)(III)(c) discusses claims can recite a mental process even if they are claimed as being performed on a computer. The use of a physical aid to help perform a mental step (i.e., determine a return value) does not negate the mental nature of the limitation.  At best, the reply by Applicant merely reproduces steps from the claim but the remarks do not challenge any of the abstract idea groupings identified in the previous analysis.  The remarks above do not make the claimed invention any less abstract.  For these reasons, the rejections under prong one of the two-part analysis are being maintained.

Applicant further argues “Applicant notes that in ex parte Fanaru, Appeal No. 2017-002898, the Board found that claims directed to collecting usage information and integrating the usage information did not fall into any of the three Prong One categories. The present application is similar to ex parte Fanaru in that sense. In Fanaru, the Board found that "collecting usage information" does not fall within the enumerated groups of abstract ideas. Here, claims 1 and 9 collect information and integrate that information into a practical solution for improving the operation of a computing system. 
Similarly, the claims call to mind Ex parte Boding, Appeal No. 017-008591 (Feb. 4, 2019), where systems and methods for detecting fraudulent transactions were deemed not to be mental processes. In Boding, the applicant noted that the elements of the claim only arise in the processing of electronic communications and therefore did not qualify as a mental process under the Revised Guidance. The Board agreed, noting that the claims did not recite mathematical concepts under step 1 of Alice. Similarly, the elements in claims 1, and 3-12 only arise in the processing of communications involving a web page, which precludes that such elements comprise human activity.” The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the reply does not change the analysis.  As previously explained in the last Office Action non-precedential court decisions (such as ex parte Fanaru, ex parte Boding) have no binding effect on examination unless the facts of the present application uniquely match the facts at issue in those decisions. Here, the remarks are simply relying on the outcomes of these decisions which is insufficient for patent eligibility. The remarks for claims 1 and 9 set forth an improvement in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to a be apparent to a person of ordinary skill in the art) See MPEP 2106.05(a)  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Under the Guidance of January 2019, even if an Abstract Idea is found in Prong One, the Examiner must determine if the claim recites additional elements that integrate the Abstract Idea into a practical application. Applicant contends that even if an Abstract Idea is found in independent claims 1 and 9, the claims include additional elements that integrate the alleged Abstract Idea into a practical application. 
For example, the claims provide a method for improved operation of a computing system by using empirical data generated by the system itself. This parallels Exparte Rockwell, Appeal No. 2018-004973, Jan. 16, 2019 (Ford Global Technologies, LLC) where a module interface for facilitating software updates in a vehicle was found to integrate a human activity (updating software) into a practical application. Similarly, Ex parte Scheer, Appeal No. Appeal 2017- 011742, Jan. 30, 2019 (ADT Security Services, Inc.) held that the mental processes of detecting events taking place at business locations were embodied in a practical application that causes a system to automatically contact a remote monitoring center without human intervention.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks do not address any of the additional elements indicated in the previous rejection. The underlined remarks set forth an improvement in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to a be apparent to a person of ordinary skill in the art) See MPEP 2106.05(a)   The non-precedential court decisions (such as ex parte Rockwell, ex parte Scheer) have no binding effect on examination unless the facts of the present application uniquely match the facts at issue in those decisions.  Here, the remarks again are simply relying on the outcomes of these decisions which is insufficient for patent eligibility..  For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant argues “Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (US 20040220823) in view of Ashenmil (US 6615187) and in view of Packes (US 20150242747) Applicant respectfully disagrees. The combination suggested by the Examiner does not render the claims unpatentable because the combination fails to teach, describe, or suggest each and every element of amended independent claims 1 and 9. For example, independent claims 1 and 9 recite the element of "selling the plurality of POBS commitment messaging on a secondary market and returning information about the sale to the system for use in determining the return value, and using that data to determine return values" In addition, the independent claims included the element of identifying a third party beneficiary and then determining payment amount for that third party beneficiary. The cited combination does not teach, describe, or suggest including a third party beneficiary in the transactions.. 
This element is not found in any of the cited references. Therefore, the independent claims are patentable over the suggested combination.”  The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In the previous rejection of record, the limitation of “selling the plurality of POBS commitment messaging on a secondary market” may be found in Ashenmil reference (See at least Column 11, Lines 46-62: “REBOs may be traded in a variety of ways.  They may be traded individually or in pools; or they may be securitized as detailed above.  REBOs, individually or in pools, may be traded such that the REBO owner has to provide the actual brokerage service when the property owner or owners decide to sell.  Alternatively, the REBOs may be traded—much like commodities such as oil and pork bellies—whereby the REBO continually changes hands but the actual brokerage service is delivered by an entity that is separate from, but perhaps affiliated with, the actual REBO owner.  REBOs can also form the basis of a real estate futures and options market.  For example, derivative instruments and contracts whose values fluctuate based upon the value of individual REBOs or pools of REBOs can be created.  These instruments and contracts can then be traded on a commodity exchange, much like well-known commodities such as oil and pork bellies.”).  Additionally, the limitations of “returning information about the sale to the system for use in determining the return value and using that data to determine return values” may be found in the Packes reference (See at least Paragraph 0033: “A training data set may be determined at step 109 of process 100.  In one embodiment, historical data regarding real estate properties (e.g., from the data sets data store 830 d described below) may be analyzed and a training data set for the selected unit type may be selected (e.g., via one or more structured query language (SQL) queries) based on that analysis.  For example, historical property records data (e.g., including data regarding property characteristics, neighborhood characteristics, geographic localization, transactions data, trends data, economic data, and/or the like) for the selected unit type with data for the selected set of attributes may be selected (e.g., automatically).  Historical data may contain the transactions recorded on a specific unit but also the description of the building and the unit.  By importing multiple transactions about the same unit, the REP may be operative to complete missing information to correct inaccurate information or to apply changes to the unit characteristics (e.g., a unit was transformed from 3 bedrooms to only 2 bedrooms).”  See also Paragraph 0071: “In another implementation, the value predicted (e.g., at step 537) may be the predicted price of the property in the future….  For example, the REP may predict the listing price to be used to sell the property for specified price in a specified period of time based on inputs such as transactions data, economic data, and/or the like.  Using the historical information of the property type and location, the REP may be operable to predict the listing price of that property over the next x months.”  See also Paragraph 0121: “For example, as described above with respect to process 100 and process 500, a predicting neural network may be generated as a recurrent neural network and may be used to provide a predicted output (e.g., a predicted future value for a real estate property).  In such a system, one of the recurrent inputs of the recurrent inputs may include the feedforward output.”).  Lastly, the limitations of “identifying a third party beneficiary and then determining payment amount for that third party beneficiary” may be found in the Brush reference (See at least Brush Paragraph 0190: “A fundraising entity 1240 can induce homeowners 1250 to enter the FLAs and/or FBBAs by indicating that by entering the agreement a present and/or future financial donation will be made in their name to the entity.  The entity 1240 may further provide the homeowners 1250 with receipts and/or necessary proofs of donation for tax reporting purposes.  The homeowners 1250 may then provide copies of such proofs to the Internal Revenue Service (IRS) to seek a tax deduction for the value of their charitable/nonprofit contribution.”  See also Paragraph 0193: “In step (7), the system operator 1220 will typically retain a portion of this referral fee or commission and forward the remainder of the proceeds to the charity, nonprofit organization, or fundraising entity 1240, as a donation on behalf of the homeowner 1250, pursuant to the underlying agreement.  Alternatively, in step (7), the system operator 1220 may transfer the proceeds to the homeowner 1250 who, in turn, forwards them to the charity 1240 in the form of a donation.”).  
At best the remarks reproduce some the limitations that were previously claimed.  Applicant reply does not explain why that the previous findings from references cited in the last Office Action are in error nor do the remarks address the combination of references applied in the previous rejection.  For these reasons, the 103 rejections in view of Brush, Ashenmil, and Packes are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629       

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2161.01 (quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).  
        2 Id.  
        3 Id.  
        4 See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”).  
        5 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        6 See October 2019 Update: Subject Matter Eligibility Page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        7 2019 Revised Guidance, supra note 5, at 52.
        8 Id.
        9 Id.at 55.  
        10 Id. 
        11 MPEP §2106.05(b).  
        12 Id.  
        13 Id.  
        14 MPEP §2106.05(d)(II).  
        15 Id.